DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 07/12/2022 has been entered. Claims 1-2, 5-14, 20-27 remain pending in the application.	
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because it depends on a canceled claim (claim 3), See MPEP § 608.01(n).  For the purposes of this examination, claim 11 is being interpreted as depending on claim 1. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show, the removable receptacle or recess 44 may be used in combination with the cover 146, with the geometry of the integral receptacle 144 accommodating the flange 72 of the removable receptacle 44 to allow the perimeter of the cover to seal flat against the base plate 142 when the cover is closed as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-2, 5-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novatney (previously cited) in view of Guidry (US 6938368 B2) and in view of Frink et al. herein Frink (US 20170251653 A1-previously cited). 
	Regarding claim 1:
 Novatney teaches:
A live catch animal trap comprising: (abstract and figs)
an animal enclosure having a trap body (Fig 4, Ref 60)
and an animal access opening facilitating entry into a vacant interior sized to receive an animal to be trapped; (Fig 4, Ref 11, para0032)
an entry door movably mounted at the access opening, (Fig 4, Ref 25)
the entry door operative in an opened position to reveal the animal access opening and in a closed position to block the animal access opening; (para0032-0034)
a setting mechanism for fixing the door in the opened position; (Fig 5, Ref 51, para0040)
a trip mechanism that when activated allows the door to move to the closed position; (Fig 4, Ref 40, para0039-0040)
and a bait apparatus mounted at a rear end of the trap and enabling a user to bait the trap without accessing the animal access opening. (Fig 4, Ref 60, para0034-0036, 0041, claim 1-2)
Novatney doesn’t teach:
the bait apparatus including: a planar base plate mounted to an exterior wall of the trap body, the base plate defining a cutout aligned with and secured over an opening in the exterior wall of the trap body; 
Guidry teaches:
The bait apparatus including: a planar base plate mounted to an exterior wall of the trap body, (Figs 1-2, Ref 54 mounted to an exterior wall 18 of 10, col 4 ln 48-57)
the base plate defining a cutout aligned with and secured over an opening in the exterior wall of the trap body; (cutout perimeter of 54 aligns and secures over opening of panel 18) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney such that it comprises a planar base as taught by Guidry to provide for a removable bait apparatus, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Novatney as modified doesn’t teach:
and a cover selectively securable to an exterior side of the planar base plate, the cover movable between a closed position in which the cover is arranged over the cutout, and an open position in which the cutout is exposed to an external environment.
Frink teaches:

    PNG
    media_image1.png
    349
    258
    media_image1.png
    Greyscale

a bait apparatus (abstract and figs)
a planar base defining a cutout (fig 2, annotated above, para0011 cutout unnumbered that is used to access contents of container 10)
and a cover selectively securable to an exterior side of the planar base plate, (Fig 2, Ref 24) 
the cover movable between a closed position in which the cover is arranged over the cutout, and an open position in which the cutout is exposed to an external environment. (para0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprised a cover selectively securable to the planar base plate as taught by Frink to allow selective access to the inside of the bait apparatus (para0011-Frink).
For claim 2, Novatney further teaches:
Wherein the exterior wall is a rear wall of the trap body opposite the entry door. (Figs 1-4, Ref 12, para0038) 
For claim 5, Novatney or Guidry further teaches:
wherein the bait apparatus further comprises a receptacle for holding a portion of bait therein. (Figs 1-4, ref 60 also see bottom portion of 62 that holds bait OR Fig 2, Ref 52 of Guidry)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receptacle of the bait apparatus of Novatney such that it comprised a receptacle as taught by Guidry to provide for a removable bait receptacle. 
For claim 6, The combination of Novatney, Guidry, and Frink teaches:
wherein the receptacle comprises a removable receptacle selectively receivable within the cutout of the base plate (Novatney modified with the removable receptacle of Guidry Fig 1-2, Ref 52, col 4 ln 48-57)
and having an open back open in a direction away from the trap and through which bait is placed into the receptacle, (see open back of bait receptacle 52 fig 2 of Guidry)
the cover closing the open back of the receptacle in the closed position (Novatney as modified with base plate and bait receptacle of Guidry and the cover of Frink discloses that the cover closes the open back of the receptacle when the cover is in the closed position) 
For claim 7, Novatney doesn’t teach but Guidry teaches:
wherein the receptacle includes an apertured front wall (Fig 2, see apertures in circular front wall of 52)
 and a flange extending around a perimeter thereof, (see sidewalls flanging from the perimeter of apertured front wall of 52)
the front wall being received through the cutout of the base plate and the rear wall opening with the flange abutting the base plate.(see how the bait receptacle is received through the cutout of the base plate 54 and rear wall 18 opening with the flange (para0011) abutting the base plate 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receptacle of the bait apparatus of Novatney such that it comprised a receptacle as taught by Guidry to provide for a removable bait receptacle. 
For claim 11, Novatney doesn’t teach but Frink further teaches:
wherein the base plate and the cover are hingedly connected. (para0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprised a cover hingely connected to the planar base plate as taught by Frink to allow selective access to the inside of the bait apparatus (para0011-Frink).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novatney (previously cited) in view of Guidry (US 6938368 B2) in view of Frink et al. herein Frink (US 20170251653 A1) and in view of Williams (US 4468883 A). 
For claim 8, Novatney as modified by the cover of Frink teaches:
The bait apparatus comprising the cover and base plate in a direction toward the trap with the cover in the closed position. (the cover and base plate of Frink is positioned on an outside position to access the inner compartments of receptacle)
Novatney as modified by the cover of Frink doesn’t teach:
wherein the cover defines an integral  recess extending into the cover in a rearward direction away from the rear end of the trap with the cover in the closed position, the recess having an open front opening in a direction toward the trap with the cover in the closed position.
Williams teaches:
wherein the cover (Fig 1-3, Ref 29).
defines an integral  recess extending into the cover in a rearward direction away from the rear end of the trap with the cover in the closed position, (Fig 1-3, Ref 29d forms an integral recess (fig 1 inner surface of 20) extending into the cover 29 in a rearward direction away from the rear end of the trap with the cover in the closed position)
the recess having an open front opening in the closed position. (Fig 1-3, see how the recess formed by 24f and 29d i.e. inner surface of 22 in fig 1 in the closed position)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover of Novatney as modified by Gruidry and Frink such that it comprises an integral recess as taught by Williams to provide for annular ribs to securely connect the cover and base plate.  
Therefore the combination of Novatney, Gruidry, Frink, and Williams teaches:
the recess having an open front opening in a direction toward the trap with the cover in the closed position. (Novatney trap as modified by the cover in the closed position of Frink and the recess of Williams) 
For claim 9, The combination of Novatney, Gruidry, Frink, and Williams teaches:
wherein the receptacle is removable from the trap and separable from the cover, the receptacle selectively receivable within the cutout of the base plate and having an open back opening in a direction away from the trap and through which bait is placed, the cover closing the open back of the receptacle when the trap is in use. (Novatney’s bait apparatus modified with the removable receptacle 52 of Gruidry is removable from the trap, modified with the cover of Frink 24 is separable,  the receptacle of Gruidry is selectively receivable within the cutout of the base plate of Frink, and the receptacle of Gruidry having an open back in a direction away from the trap through which bait is placed when the cover of Gruidry is opened, the cover of Frink closing the open back of the receptacle when the trap is in use)
Claim(s) 12-14, 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry (US 6938368 B2) and in view of Frink et al. herein Frink (US 20170251653 A1) and in view of Williams (US 4468883 A).
For claim 12, Guidry teaches:
A bait apparatus mountable to an enclosure of a live animal trap, comprising (abstract and figs)
 comprising: a planar base plate (Figs 1-2, Ref 54 col 4 ln 48-57)
Including a cutout formed therethrough for mounting to the enclosure; (cutout perimeter of 54 aligns and secures over opening of panel 18) 
a removable receptacle in communication with the cutout of the base plate for holding a portion of bait; and (Fig 1-2, Ref 52, col 4 ln 48-57)
Guidry doesn’t teach:
and a cover selectively securable to the base plate for closing a side of the cutout, 
Frink teaches:

    PNG
    media_image1.png
    349
    258
    media_image1.png
    Greyscale

a bait apparatus (abstract and figs)
a planar base including a cutout formed therethrough (fig 2, annotated above, para0011 cutout unnumbered that is used to access contents of container 10)
and a cover selectively securable to the planar base plate (Fig 2, Ref 24) 
for closing a side of the cutout (para0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Guidry such that it comprised a cover selectively securable to the planar base plate as taught by Frink to allow selective access to the inside of the bait apparatus (para0011-Frink).
Guidry as modified doesn’t teach:
and defining an integral  recess extending into the cover in a rearward direction away from the base plate with the cover in the closed position relative to the base plate, the recess having an open front opening in a direction toward the trap with the cover in the closed position.
Williams teaches:
the cover (Fig 1-3, Ref 29).
defines an integral  recess extending into the cover in a rearward direction away the base plate with the cover in the closed position relative to the base plate, (Fig 1-3, Ref 29d forms an integral recess (fig 1 inner surface of 20) extending into the cover 29 in a rearward direction away from the base plate 24 with the cover in the closed position)
the recess having an open front opening in the closed position. (Fig 1-3, see how the recess formed by 24f and 29d i.e. inner surface of 22 in fig 1 in the closed position)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify cover of Gruidry as modified by Frink such that it comprises an integral recess as taught by Williams to provide for annular ribs to securely connect the cover and base plate.  
Therefore the combination of Novatney, Gruidry, Frink, and Williams teaches:
the recess having an open front opening in a direction toward the trap with the cover in the closed position. (Gruidry’s bait apparatus facing the trap modified cover in the closed position of Frink and the recess of Williams) 
For claim 13, Gruidry as modified by Frink further teaches:
wherein the receptacle is selectively receivable within the cutout of the base plate (Guidry Fig 1-2, Ref 52, col 4 ln 48-57 selectively receivable in cutout of base plate of Frink)
and having an open back through which bait is placed into the receptacle, (see open back of bait receptacle 52 fig 2 of Guidry)
the cover closing the open back of the receptacle in the closed position (Bait receptacle of Guidry and the cover of Frink discloses that the cover closes the open back of the receptacle when the cover is in the closed position) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Guidry such that it comprised a cover selectively securable to the planar base plate as taught by Frink to allow selective access to the inside of the bait apparatus (para0011-Frink).
For claim 14, Gruidry as modified by Frink further teaches:
wherein the removable receptacle includes an apertured front wall (Fig 2, see apertures in circular front wall of 52)
 and a flange extending around a perimeter thereof, (see sidewalls flanging from the perimeter of apertured front wall of 52)
the front wall being received through the cutout of the base plate and the rear wall opening with the flange abutting the base plate independent of the position of the cover.(see how the bait receptacle is received through the cutout of the base plate 54 and rear wall 18 opening with the flange (para0011) abutting the base plate 54 independent of the position of the cover 24)
For claim 20, Gruidry doesn’t teach but Frink further teaches:
wherein the base plate and the cover are hingedly connected. (para0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprised a cover hingely connected to the planar base plate as taught by Frink to allow selective access to the inside of the bait apparatus (para0011-Frink).
For claim 21, Gruidry doesn’t teach but Frink further teaches:
the base plate and the cover are selectively secured with a shared fastener(para0011, Fig 2, Ref 22)
Gruidry as modified doesn’t teach:
wherein the base plate and the cover each define a fastener opening formed therethrough, the fastener openings of the base plate and cover aligned with the cover in the closed position.
However, it would have been an obvious substitution of functional equivalents to substitute the particulars of a quarter-turn fastener as claimed for the fastener taught by Frink to provide for very strong and fast operating fastening between the base plate and cover, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 22, Gruidry doesn’t teach but Frink further teaches:
further comprising a fastener fixed to an outer side of the cover, the fastener extends through the cover and the base plate with the cover in the closed position. (Fig 2, Ref 22, Para0011, see how the fastener 22+cam latch is fixed to an outer side of the cover 24 and extends through the cover and base plate with the cover in the closed position as shown)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Gruidry as modified such that it comprised a cover and base plate selectively securable with a fastener as taught by Frink to allow the user to selectively secure the cover (para0011-Frink).
For claim 23, Gruidry doesn’t teach but Frink further teaches:
wherein the fastener comprises a fastening end adapted to selectively engage with a wire forming a portion of the enclosure. (Fig 2, ref 22, para0011 can engage with a wire forming portion of an enclosure)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Gruidry as modified such that it comprised a cover and base plate selectively securable with a fastener as taught by Frink to allow the user to selectively secure the cover (para0011-Frink).
For claim 24, The combination of Gruidry and Frink teach:
wherein the receptacle is separable from the cover, (the receptacle of 52 is removable and separable from the modified cover of Frink)
 the receptacle selectively receivable within the cutout of the base plate (the receptacle of 52 is receivable within the modified cutout of the base plate of Frink)
and having an open back toward the cover in the closed position such that the cover closes the open back of the receptacle. (the receptacle of Gruidry having an open back away from the circular front wall towards the modified cover of Frink in the closed position such that the closed cover 24 of Frink closes the open back of the receptacle 52 of Gruidry)
For claim 25, Gruidry doesn’t teach but Frink further teaches:
wherein the cover is movable between the closed position in which the cover is arranged over the cutout, and an open position in which the cutout is exposed to an external environment. (para0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Gruidry such that it comprised a cover movable between a closed and open position as taught by Frink to allow selective access to the inside of the bait apparatus (para0011-Frink).
Claim(s) 10, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry (US 6938368 B2) and in view of Frink et al. herein Frink (US 20170251653 A1) and in view of Williams (US 4468883 A) as applied to claim 1, and in view of Brawn (US2020214275A1 ).
For claim 10, Novatney further teaches:
wherein the animal enclosure comprises a wire mesh enclosure, (claim 11, fig 4)
Novatney doesn’t teach but Frink further teaches: 
the base plate and the cover are selectively secured. (para0011, Fig 2, Ref 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprised a cover and base plate selectively securable with a shared fastener as taught by Frink to allow the user to selectively secure the cover to close the opening (para0011-Frink).
Novatney as modified doesn’t teach:
the base plate and the cover are selectively secured to a wire of the enclosure with a shared fastener. 
Brawn teaches:
the base plate and the cover are selectively secured to a wire of the enclosure with a shared fastener. (Fig 1-5, Ref 40, para0017)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify cover and base of Novatney as modified by Frink such that it comprised a cover and base plate secured to a wire of the enclosure with a shared fastener as taught by Brawn to further selectively secure the base plate and cover to the enclosure. 
For claim 26, Novatney as modified doesn’t teach:
wherein the shared fastener comprises a quarter-turn fastener.
However, it would have been an obvious substitution of functional equivalents to substitute a quarter-turn fastener as claimed for the fastener as modified to provide for very strong and fast operating fastening between the base plate and cover and enclosure, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 27, Novatney doesn’t teach but Frink further teaches:
wherein the fastener is fixed to an outer side of the cover, and extends through the cover and the base plate with the cover in the closed position. (Fig 2, Ref 22, Para0011, see how the fastener 22+cam latch is fixed to an outer side of the cover 24 and extends through the cover and base plate with the cover in the closed position as shown)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bait apparatus of Novatney as modified such that it comprised a cover and base plate selectively securable with a fastener as taught by Frink to allow the user to selectively secure the cover (para0011-Frink).
Response to Arguments
Response to applicant’s remarks regarding drawing objections:
	The office has fully considered applicant’s remarks regarding the drawing objection set forth in the NF mailed 04/12/2022. Applicant’s arguments are not found persuasive because the currently submitted drawings fail to show all the particulars of the elected embodiment in a working manner. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643